DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           CROSS REFERENCE TO RELATED APPLICATION 
2.	This application is a divisional of U.S. Patent Application No. 16/176,017, entitled "Metal-Bump Sidewall Protection", now Patent No. 10,784,222, filed on October 31, 2018, which application is incorporated herein by reference. 

Allowable Subject Matter
3.  	Claims 1-7, 9-21, allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-7, 9, the prior art failed to disclose or reasonably suggest wherein the protection layer comprises: a first portion contacting the sidewall of the metal bump, wherein the first portion comprises a curved top surface, and wherein parts of the curved top surface that are closer to the metal bump are increasingly higher than parts of the curved top surface that are farther away the metal bump; a second portion contacting an additional sidewall of the additional metal bump; and a third portion connecting the first portion to the second portion.

6. 	Regarding Claims 10-16, 21, the prior art failed to disclose or reasonably suggest a first dielectric layer formed of a first photo sensitive material, the first dielectric layer comprising a curved top surface, and the first dielectric layer comprising a first portion on a first sidewall of the first conductive pillar; a package component comprising: a second semiconductor substrate; a second conductive pillar underlying the second semiconductor substrate; and a second dielectric layer formed of a second photo sensitive material, the second dielectric layer comprising a curved bottom surface, and the second dielectric layer comprising a second portion on a second sidewall of the second conductive pillar; and a solder region bonding the first conductive pillar to the second conductive pillar.

7. 	Regarding Claims 17-20, the prior art failed to disclose or reasonably suggest a first conductive pillar comprising a first sidewall; a second conductive pillar comprising a second sidewall, the first conductive pillar being spaced apart the second conductive pillar, wherein the first conductive pillar and the second conductive pillar protrude higher than the surface dielectric layer; and a dielectric layer comprising: a third sidewall contacting the first sidewall; a fourth sidewall contacting the second sidewall; and a bottom surface contacting the surface dielectric layer, wherein from a middle point to the first sidewall, heights of the dielectric layer are increasingly greater, with the middle point being in middle between the first sidewall and the second sidewall.
  
Remarks:
The closest prior arts are Murtuza et al., (US 6888255 B2), and Chen et al., US 20160104685 A1. However, none of the reference teaches or suggest the claimed invention, for instance “......and a dielectric layer comprising: a third sidewall contacting the first sidewall; a fourth sidewall contacting the second sidewall; and a bottom surface contacting the surface dielectric layer, wherein from a middle point to the first sidewall, heights of the dielectric layer are increasingly greater, with the middle point being in middle between the first sidewall and the second sidewall, as recited in the claim. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899